In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2818 
FORTUNEE MASSUDA, 
                                                  Plaintiff‐Appellant, 

                                   v. 

PANDA EXPRESS, INC., et al.,  
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 12 C 9683 — Ronald A. Guzmán, Judge. 
                     ____________________ 

     ARGUED JANUARY 22, 2014 — DECIDED JULY 21, 2014 
                ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  WILLIAMS, 
Circuit Judges. 
   WOOD, Chief Judge. This case concerns an ill‐fated invest‐
ment that Fortunee Massuda made in a group of Panda Ex‐
press  restaurants.  In  hindsight,  Massuda’s  mistake  was  to 
entrust $4,000,000 in 1997 with Tony Rezko, who controlled 
several companies that owned and operated the restaurants 
and  who  hoped  to  expand  the  business.  Rezko  wound  up 
indicted and convicted on federal fraud and bribery charges, 
2                                                          No. 13‐2818 

for which he received a lengthy prison sentence in 2011. See 
United  States  v.  Rezko,  776  F.  Supp.  651,  653  (E.D.  Ill.  2011). 
Along  the  way,  his  real  estate  ventures  collapsed,  and  Mas‐
suda  filed  this  lawsuit  against  Rezko’s  corporations  and  as‐
sociated people. In it, she raised claims of unjust enrichment, 
fraud,  and  aiding  and  abetting  a  breach  of  fiduciary  duty. 
(The  parties  are  of  diverse  citizenship  and  the  amount‐in‐
controversy requirement of 28 U.S.C. § 1332 is plainly met.) 
The district court concluded that all of Massuda’s claims, ex‐
cept portions of her fraud claim, were derivative, and on that 
ground dismissed those counts with prejudice for failure to 
state a claim upon which relief could be granted. See FED.  R. 
CIV.  P.  12(b)(6). After  Massuda  passed  up  the  court’s  invita‐
tion to amend her fraud allegations, it wrapped up the case 
by dismissing the fraud claim as well. This appeal followed. 
Finding no error in the district court’s rulings, we affirm its 
judgment. 
                                      I 
    Our  account  of  the  facts  is  as  generous  to  Massuda’s 
viewpoint  as  the  complaint  will  permit,  given  the  fact  that 
her  suit  was  dismissed  at  the  earliest  possible  stage.  From 
1993–98,  the  Rezko‐Citadel  partnership  (RC  Partnership),  a 
joint venture between Panda Express, Inc. (Panda) and Rez‐
ko  Concessions,  Inc.  (Concessions),  owned  and  operated 
roughly 50 Panda Express restaurants in the greater Chicago 
area. Panda and Concessions each had a 50% interest in the 
RC  partnership;  Concessions  was  the  general  partner  and 
Panda the limited partner. Concessions was also the majority 
owner  of  Rezko  Enterprises,  LLC  (Enterprises),  another 
company  controlled  by  Rezko;  Enterprises  wholly  owned 
and  controlled  PE  Chicago,  LLC  (PE  Chicago),  a  Delaware 
No. 13‐2818                                                          3 

limited liability company. In 1998, PE Chicago replaced Con‐
cessions as the general partner of the RC Partnership. 
    In  late  1997  or  early  1998,  Massuda  invested  her  $4  mil‐
lion in Enterprises, which by then owned and controlled PE 
Chicago,  in  exchange  for  an  ownership  interest  of  nearly 
11%. As of 2000, the RC Partnership was valued at approxi‐
mately $42.22 million; by 2001, its value had climbed to $56.4 
million.  Others  with  a  stake  in  PE  Chicago  included  Rezko 
himself, who was the managing member, and Semir Sirazi. 
    By  2005  it  was  clear  that  Rezko  was  in  significant  finan‐
cial and legal trouble. Around April 2006, Massuda went to 
Panda, informed it of her intent to sue Rezko and Enterprises 
and asked whether Panda would be interested in buying her 
interest  in  Enterprises.  Panda’s  general  counsel,  R.  Michael 
Wilkinson, replied that Panda was uninterested because her 
interest was “worthless.” 
    About  a  month  later,  in  mid‐May,  Rezko  contacted  Wil‐
kinson and asked for an urgent $3 million loan, because GE 
Capital was about to foreclose on his house. Wilkinson con‐
veyed  the  request  to  Panda’s  Board,  which  turned  it  down. 
Rezko  then  offered  to  sell  PE  Chicago’s  interest  in  the  RC 
partnership  to  Panda,  if  Panda  would  pay  him  $3  million 
immediately, keep the deal secret, and grant Rezko personal‐
ly  (not  PE  Chicago)  a  buy‐back  option.  This  time  Panda 
agreed; it purchased PE Chicago’s interest in the RC partner‐
ship for $9.7 million on June 1, 2006, and wired approximate‐
ly $3.25 million to Rezko’s personal account. No money was 
ever  transferred  to  a  PE  Chicago  account.  Instead,  the 
agreement stated that Rezko (defined to include Rezko Con‐
cessions  and  its  affiliates  as  well  as  Rezko  himself)  owed 
Panda  substantial  monies  and  that  those  debts  were  retired 
4                                                         No. 13‐2818 

by  the  sale.  Interestingly,  the  Purchase  Agreement  never 
mentions PE Chicago. As agreed, Rezko and Panda kept the 
sale secret. 
    Panda acquired PE Chicago’s 50% interest in the RC Part‐
nership for significantly less than its fair market value. Mas‐
suda  was  never  told  about  the  transaction,  despite  her  sub‐
stantial  interest  in  PE  Chicago  through  her  11%  ownership 
of Enterprises. She was evidently not alone in this respect: it 
appears that none of Enterprises’s members (other than Rez‐
ko) was informed about the Panda deal. 
    Rezko’s fortunes continued to spiral downward. He was 
indicted  by  a  federal  grand  jury  in  November  2006  and  at 
that point leaves  our story. It was not until 2008 that  Sirazi, 
another one of Rezko’s investors, first discovered the details 
of  the  Panda‐Rezko‐PE  Chicago  transaction.  He  promptly 
sued  Panda,  Panda  Restaurant  Group,  Inc.,  Citadel‐Panda 
Express, Inc., and Andrew and Peggy Cherng (the Panda de‐
fendants),  claiming  that  they  had  conspired  with  Rezko  to 
defraud  investors  and  had  aided  and  abetted  Rezko’s 
breaches  of  his  fiduciary  duties  to  the  investors  in  his  busi‐
nesses. Sirazi later gained control over PE Chicago and add‐
ed  it  as  a  co‐plaintiff  to  his  action. A  jury  found  the  Panda 
defendants  liable  to  Sirazi  for  conspiracy  and  aiding  and 
abetting  a  breach  of  a  fiduciary  duty,  and  awarded  him 
$1,100,000 in compensatory damages and $2,000,000 in puni‐
tive damages against each of the three corporate defendants. 
The  court  dismissed  all  of  PE  Chicago’s  tort  claims,  but  PE 
Chicago  won  $5,140,000  on  its  breach  of  contract  claim 
against  the  Panda  defendants.  In  the  end,  those  judgments 
were  vacated  after  the  parties  reached  a  settlement.  (As  far 
as the record shows, Massuda received no benefit from this 
No. 13‐2818                                                           5 

settlement  other  than  the  indirect  effect  that  filtered  up  to 
her from whatever PE Chicago recovered.) 
    After  the  settlement,  Massuda  re‐entered  the  picture.  In 
the  present  case,  she  has  advanced  essentially  the  same 
claims that Sirazi raised against the Panda defendants. As we 
noted  earlier,  the  district  court  ultimately  dismissed  her  ac‐
tion, because most of her claims were derivative and she had 
not stated a claim for fraud. In this court, she argues that the 
court erred in so finding. She also contends that the district 
court  should  have  applied  judicial  estoppel  against  Panda 
and that it should have allowed her to pursue her fraud the‐
ory. 
                                    II 
    The  district  court  dismissed  all  counts  with  prejudice; 
our review is therefore de novo. Stayart v. Google Inc., 710 F.3d 
719, 722 (7th Cir. 2013). Because PE Chicago and Enterprises 
are  Delaware  limited  liability  companies,  the  parties  have 
assumed  that  Delaware  law  governs  everything  but  her 
fraud claim. See Massey v. Merrill Lynch & Co., Inc., 464 F.3d 
642,  645  (7th  Cir.  2006)  (applying  law  of  state  of  incorpora‐
tion to derivative claim issue). We will follow their lead and 
assess  this  case  using  principles  of  Delaware  corporate  law 
for the two LLCs. At this point, PE Chicago has released all 
claims arising from this matter through its settlement, and so 
its interests are no longer at issue. Massuda’s complaint can 
survive  only  if  she  alleges  direct  injury.  For  ease  of  exposi‐
tion, we evaluate each of her theories individually. 
Count I: Unjust Enrichment  
   We  begin  with  Massuda’s  contention  that  “Defendants 
unjustly  deprived  and  cheated  Plaintiff  out  of  the  true  and 
6                                                        No. 13‐2818 

proper  value  of  PE  Chicago’s  50%  interest  in  [the  RC  Part‐
nership].”  In  characterizing  this  as  direct  or  derivative,  we 
look  to  the  Delaware  Supreme  Court’s  decision  in  Tooley  v. 
Donaldson,  Lufkin  &  Jenrette,  Inc.,  845  A.2d  1031  (Del.  2004), 
for  guidance.  Tooley  held  that  “[t]he  analysis  must be based 
solely on the following questions: Who suffered the alleged 
harm—the  corporation  or  the  suing  stockholder  individual‐
ly—and  who  would  receive  the  benefit  of  the  recovery  or 
other  remedy?”  845 A.2d  at  1035.  Under  that  test,  Massuda 
fails at step one: if anyone was unjustly deprived of the true 
value  of  PE  Chicago’s  interest,  it  was  PE  Chicago.  Massuda 
was  two  steps  away:  she  owned  an  interest  in  Enterprises, 
which  owned  PE  Chicago,  which  had  a  50%  interest  in  the 
RC  Partnership.  Indeed,  Massuda  recognizes  in  her  com‐
plaint that  the  “[d]efendants unjustly deprived and cheated 
Plaintiff out of the true and proper value of PE Chicago’s 50% 
interest in [the RC Partnership].” It was PE Chicago that had 
the 50% interest in the RC Partnership and thus PE Chicago 
that was harmed directly. Massuda’s claim is derivative. 
Count II: Fraud  
    Massuda offers four theories to support her fraud allega‐
tions: (1) the Panda defendants intentionally defrauded her, 
PE  Chicago,  and  Enterprises out of the  fair market value of 
PE Chicago’s 50% interest by paying Rezko personally for PE 
Chicago’s 50% interest in the RC Partnership instead of pay‐
ing PE Chicago itself; (2) the defendants falsely represented 
that the purchase price Panda offered  for  PE  Chicago’s 50% 
interest represented the fair market value; (3) the defendants 
made  material  omissions  by  failing  to  inform  interested 
third‐parties,  including  Massuda,  of  the  transaction,  even 
though  they  knew  of  her  interest;  and  (4)  the  defendants 
No. 13‐2818                                                           7 

falsely and misleadingly represented to Massuda just before 
the  purchase  of  PE  Chicago  that  her  interest  in  Enterprises 
(and indirectly PE Chicago) was “worthless.” 
    Massuda argues that the Panda defendants should be es‐
topped  from  arguing  that  her  fraud  claims  are  derivative, 
because they successfully argued in the Sirazi litigation that 
PE Chicago could not succeed on the same fraud claims. The 
district  court  correctly  rejected  this  argument.  In  the  earlier 
case,  the  Panda  defendants  did  not  challenge  PE  Chicago’s 
standing to bring the fraud claims. They argued instead that 
those  claims  failed  on  the  merits.  The  question  whether  the 
claims  were  barred  as  derivative  did  not  come  up.  Judicial 
estoppel  is  designed  to  prevent  parties  from  obtaining  an 
unfair advantage  by taking a present position  that is  incon‐
sistent with one successfully taken in the past. See Matter of 
Cassidy, 892 F.2d 637, 641 (7th Cir. 1990). It does not prevent 
a party from turning to an entirely new theory. Since there is 
no inconsistency here, we move to the merits. 
   Massuda’s  first  argument  is  that  the  Panda  defendants 
defrauded her and others out of the fair market value of PE 
Chicago’s  interest.  For  the  same  straightforward  reason  we 
mentioned  earlier,  this  is  derivative.  PE  Chicago  was  the 
immediate party injured; any recovery would go to PE Chi‐
cago  first,  and  its  members  second.  See  Tooley,  845  A.2d  at 
1035. 
    She next contends that the Panda defendants falsely stat‐
ed the purchase price was for fair market value. We can dis‐
miss this argument because she has not developed it on ap‐
peal.  See  United  States  v.  Berkowitz,  927  F.2d  1376,  1384  (7th 
Cir. 1991) (“We repeatedly have made clear that perfunctory 
and  undeveloped  arguments,  and  arguments  that  are  un‐
8                                                         No. 13‐2818 

supported  by  pertinent  authority,  are  waived”).  Even  if  we 
stretched to find it preserved, she would be no better off. A 
claim of common‐law fraud under Illinois law requires proof 
of  five  elements:  “(1)  a  false  statement  of  material  fact;  (2) 
defendant’s  knowledge  that  the  statement  was  false;  (3)  de‐
fendant’s intent that the statement induce the plaintiff to act; 
(4) plaintiff’s reliance upon the truth of the statement; and (5) 
plaintiff’s  damages  resulting  from  the  reliance  on  the  state‐
ment.”  Tricontinental  Indus.,  Ltd.  v.  PricewaterhouseCoopers, 
LLP,  475  F.3d  824,  841  (7th  Cir.  2007)  (internal  quotation 
marks  omitted).  Massuda  never  alleged  that  the  Panda  de‐
fendants  intended  to  induce  her  to  act  based  on  its  state‐
ment, nor that she did rely to her detriment. This claim was 
properly dismissed with prejudice. 
    Massuda’s  next  allegation  is  that  the  Panda  defendants 
omitted  material  information  by  failing  to  notify  her  when 
Panda acquired PE Chicago’s interest in the RC Partnership, 
even  though  they  knew  of  her  interest.  See,  e.g.,  Wigod  v. 
Wells Fargo Bank, N.A., 673 F.3d 547, 571 (7th Cir. 2012) (rec‐
ognizing that under Illinois law a plaintiff’s fraudulent con‐
cealment claims  “must allege that the defendant intentional‐
ly  omitted  or  concealed  a  material  fact  that  it  was  under  a 
duty  to  disclose  to  the  plaintiff.”).  This  is  the  closest  she 
came  to  alleging  a  direct  claim,  but  as  the  district  court 
properly concluded, she fell short. 
    The key element missing from Massuda’s complaint was 
an  allegation,  supported  by  facts,  that  the  defendants  were 
under a duty to disclose material facts to her. That is so even 
though we have noted that Illinois courts have “found a lack 
of  good  faith  where  the  transferee  knew  of  a  pending  law‐
suit against the transferor and accepted the transfer without 
No. 13‐2818                                                            9 

informing  the  plaintiff.”  For  Your  Ease  Only,  Inc.  v.  Calgon 
Carbon Corp., 560 F.3d 717, 721 (7th Cir. 2009) (citing Kennedy 
v.  Four  Boys  Labor  Service,  279  Ill.  App.3d  361  (1996)).  One 
could  deduce  from  this  that  Panda  had  a  duty  to  inform 
Massuda  about  the  sale  because  she  informed  Panda  a 
month  before  the  acquisition  that  she  was  suing  Rezko  and 
others.  That  is  not,  however,  the  theory  that  Massuda  pre‐
sented. Instead, up until her reply brief in this court, she as‐
serted that the duty to avoid misleading omissions was root‐
ed in her status as a minority member. 
    That was a mistake on her part. And while we generally 
would be inclined to remand with a suggestion that plaintiff 
be  allowed  to  re‐plead,  since  parties  are  not  obligated  to 
plead  legal  theories,  such  a  move  would  be  pointless  here. 
Massuda already has  turned down a chance  to  sharpen her 
fraud  pleadings,  which  must  meet  the  specificity  require‐
ments of Federal Rule of Civil Procedure 9(b). We see no rea‐
son to give her a third chance. See Int’l Mktg., Ltd. v. Archer‐
Daniels‐Midland Co., 192 F.3d 724, 727 (7th Cir. 1999) (holding 
that when a plaintiff “decide[s] to forgo [her] opportunity to 
amend  the  complaint  and  instead  to  pursue  an  immediate 
appeal,”  she  makes  a  “strategic  decision  [that]  mean[s]  that 
[her] case can be resuscitated only if [she] is able to convince 
this  court  that  [she]  had  in  fact  properly  stated  [her  fraud] 
claim[]  in  the  form  [it]  took  before  the  district  court  in  the 
unamended complaint”). 
    The same analysis applies to the allegation that the Panda 
defendants falsely and misleadingly represented to Massuda 
that  her  interest  in  Enterprise  and  PE  Chicago  was  “worth‐
less.” In dismissing, the district court found that she failed to 
state a claim because she failed to point to any facts to sup‐
10                                                       No. 13‐2818 

port  her  assertion  that  the  defendants  made  the  statement 
with  the  intention  that  it  would  induce  her  to  act,  that  she 
relied on the truth of the statement, or that she suffered any 
damages  as  a  result  of  the  allegedly  fraudulent  statement. 
The district court also thought that she had not pleaded the 
claim  with  particularity,  as  required  by  Rule  9(b),  because 
she did not adequately explain who made the statement, or 
where and how it was made. On appeal, the Panda defend‐
ants also argue that even assuming they did say her interest 
was worthless, that was a matter of opinion and not actiona‐
bly false. 
     The  latter  ground  does  not  strike  us  as  appropriate  for 
dismissal  on  the  complaint.  At  this  point,  we  do  not  know 
whether  the  statements  made  to  Massuda  were  non‐
actionable opinions. Giving her the benefit of the doubt, it is 
at  least  debatable  that  Panda  valued  her  interest  at  zero  at 
the time of their conversation: Panda was then a 50% owner 
in the RC Partnership and thus would have had a very good 
idea about the partnership’s worth. 
    The adequacy of her allegations of fraud, however, is an‐
other  matter.  In  her  complaint,  Massuda  explains  that  she 
called Panda’s general counsel, said that she was suing Rez‐
ko,  and  wanted  to  know  if  Panda  was  interested  in  buying 
her interest in the company. At that point, she alleges, “The 
Defendants  falsely  and  misleadingly  represented  to  [plain‐
tiff]  that  her  interest  in  Enterprises  and  PE  Chicago  was 
‘worthless,’ when Defendants instead paid millions to Rezko 
personally for his supposed interest in said companies.” This 
statement,  no  matter  how  generously  read,  says  nothing 
about whether (1) the defendants intended her to act on the 
basis  of  the  false  statement;  (2)  she  actually  relied  on  the 
No. 13‐2818                                                         11 

truth of the statement; or (3) she was damaged as a result of 
her  reliance.  While  the  district  court  gave  plaintiff  leave  to 
amend  her  complaint  she  chose  not  to  do  so.  Because  Mas‐
suda  cannot  show  an  “injury  [that  is]  independent  of  any 
alleged  injury  to  the  corporation,”  Tooley,  845 A.2d  at  1039, 
her injury is derivative and barred by the settlement; dismis‐
sal with prejudice was proper. 
Count III: Conspiracy to Defraud 
    In this count, Massuda alleged that the Panda defendants 
and Rezko conspired “to defraud PE Chicago and Enterpris‐
es, and those with interests in [the same]” through the sale of 
the RC Partnership interest at a price well below fair market 
value.  This  claim  is  derivative.  Once  again,  the  entity  that 
suffered  from  the  depressed  price  was  PE  Chicago.  Massu‐
da’s injury was derivative. 
Count IV: Aiding and Abetting a Breach of Fiduciary Duty 
     Count  IV  alleges  that  the  Panda  defendants  were  aware 
of Rezko’s duties as an officer of PE Chicago and Enterprises 
and yet knowingly participated, assisted, and benefited from 
his  breach  of  these  duties  via  the  secretive  sale  of  the  RC 
Partnership  interest.  Massuda  believes  that  the  case  of  Gen‐
tile v. Rossette, 906 A.2d 91 (Del. 2006), gets her over the de‐
rivative injury hurdle for this theory, at least. 
    It is no stretch to say Rezko breached many fiduciary du‐
ties,  including  duties  to  the  other  members  of  the  firm.  He 
deliberately circumvented what should have been a manda‐
tory vote of the members. The sale of PE Chicago’s interest in 
the  RC  Partnership  disposed  of  the  only  asset  PE  Chicago 
had,  and  thus  may  have  made  that  sale  a  fundamental  cor‐
porate change. See 8 Del.C. § 271(a). By conducting the sale 
12                                                      No. 13‐2818 

without  a  vote,  we  can  assume  that  Rezko  deprived  the 
members of their voting power and that this amounted to a 
harm felt directly by the members. 
     In Gentile, the corporation’s CEO was also its main source 
of  capital. As  consideration  for  his  loans,  the  CEO  received 
promissory  notes  that  were  convertible  into  shares  of  com‐
pany common stock. An agreement provided that the origi‐
nal conversion rate was $1.33 of  debt per share; later  it was 
reduced to $.75, and then $.50. Eventually the CEO thought 
that  the  company’s  debt  to  him  was  deterring  outside  in‐
vestment,  and  so  he  converted  two‐thirds  of  his  debt  into 
equity. In the debt conversion, however, the CEO and anoth‐
er officer decided to lower the conversion rate substantially, 
to $.05 of debt per share. All told, the CEO received 44 mil‐
lion shares, significantly more than he would have received 
under  the  contractual  conversion  rate  in  place  at  the  time 
($.50). 
    The conversion had the effect of increasing the CEO’s eq‐
uity holdings from 61.9% to 93.49% of the total. The minority 
shareholders  thus  experienced  a  dilution  of  their  interest 
from 38.81% to 6.51%. Two months after the conversion, the 
company, led by the CEO, negotiated a merger whereby the 
company’s  shareholders  would  receive  approximately  .49 
shares of the acquirer’s shares for each of its shares. The ac‐
quiring company also offered the CEO side benefits, includ‐
ing  a  put  agreement  whereby  it  would  repurchase  360,000 
shares  of  the  stock  the  CEO  received  in  the  merger  at  $5  a 
share one year later. Neither the CEO’s original conversion of 
his  debt  into  undervalued  stock  nor  the  side  perks  were 
mentioned in the Information Statement sent to shareholders 
about the merger. The merger was approved. Later, minority 
No. 13‐2818                                                          13 

shareholders  brought  suit  claiming  that  their  shares  had 
been diluted improperly by the issuance of excessive stock to 
the CEO. 
    Ultimately, after losing in the lower court (which thought 
that their claims were derivative), the minority stockholders 
prevailed  in  the  Delaware  Supreme  Court.  That  court  ruled 
that  the  debt  conversion  claim  was  both  derivative  and  di‐
rect.  906 A.3d  at  99.  It  said  that  “the  debt  conversion  was  a 
self‐dealing  corporate  transaction  with  a  significant  stock‐
holder, that increased the voting power and economic value 
of that significant stockholder’s interest in [the company], at 
the  expense  and  to  the  corresponding  detriment  of  the  mi‐
nority shareholders.” Id. While the court found injury to the 
company from the overpayment for debt, it recognized that 
the  minority  stockholders  independently  “lost  a  significant 
portion of the cash value and the voting power of their minori‐
ty  stock  interest.  Those  separate  harms  resulted  from  the 
same transaction, yet they are independent of each other.” Id. 
(emphasis added). The Court recognized a particular “trans‐
actional  paradigm—a  species  of  corporate  overpayment 
claim”  that  is  both  derivative  and  direct.  Id.  That  is,  “[a] 
breach  of  fiduciary  duty  claim  having  this  dual  character 
arises  where:  (1)  a  stockholder  having  majority  or  effective 
control  causes  the  corporation  to  issue  ‘excessive’  shares  of 
its stock in exchange for assets of the controlling stockholder 
that  have  a  lesser  value;  and  (2)  the  exchange  causes  an  in‐
crease in the percentage of the outstanding shares owned by 
the controlling stockholder, and a corresponding decrease in 
the share percentage owned by  the public  (minority)  share‐
holders.”  Id.  at  99–100.  In  such  cases,  the  minority  stock‐
holder’s direct injury arises “[b]ecause the shares represent‐
ing the ‘overpayment’ embody both economic value and vot‐
14                                                     No. 13‐2818 

ing power, the end result of this type of transaction is an im‐
proper  transfer—or  expropriation—of  economic  value  and 
voting power from the public shareholders to the majority or 
controlling stockholder.” Id. at 100. 
   Massuda  argues  that  Gentile  stands  for  the  proposition 
that every time the holder of a majority interest acts in a way 
that helps him and hurts the minority, there is a direct claim. 
We do not read it so broadly, as doing so would wholly swal‐
low  Tooley.  Instead,  we  understand  it  to  stand  for  the  more 
modest  proposition  that  when  a  majority  shareholder  en‐
gages  in  wrongdoing  in  such  a  way  as  to  dilute  the  voting 
power  of  the  minority  shareholders,  minority  shareholders 
can bring a direct suit for voting power dilution. This makes 
sense because a dilution of voting power is a direct harm to 
the shareholders that is not felt by the company. 
     If  Massuda  had  alleged  that  Panda  aided  and  abetted 
Rezko’s  unlawful  dilution  of  member  voting  power,  she 
would have stated a claim for a direct injury. But, at least un‐
til she filed her reply brief, which was too late, she did not. 
Instead, she has complained of the improvidence and waste‐
fulness of the sale itself. But the only party directly harmed 
by  the  sale  was  PE  Chicago.  The  district  court  properly 
found  that  Massuda  cannot  recover  for  her  derivative  inju‐
ries, and that she failed to state a claim for fraud. 
      We therefore AFFIRM the judgment of the district court.